      Case 1:21-cr-00017-KPF Document 57 Filed 08/25/21 Page 1 of 2




                                                                          August 24, 2021

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
                                                    MEMO ENDORSED
New York, New York 10007

RE:    United States v. Ivis Perdomo
       21 Cr. 17 (KPF)

Dear Judge Failla:

        I represent the defendant, Ivis Perdomo, in the above referenced matter. The
purpose of this letter is to respectfully request that the Court order that Mr. Perdomo be
permitted to virtually attend his grandmother’s wake and burial. On Tuesday, August, 17,
2021, Mr. Perdomo’s grandmother, Macrina Reinaud, passed away. Counsel has
communicated with Mr. Perdomo’s counselor at Essex County Jail, where he is being
housed, and the facility has the capability to allow Mr. Perdomo to virtually attend his
grandmother’s funeral. The viewing is scheduled for Wednesday, August 25, 2021 from
5:00 p.m. to 8:00 p.m. at R.G. Ortiz Funeral Home, 524 Southern Boulevard, Bronx, New
York 10455. The burial is scheduled for Thursday, August 26, 2021 from 10:00 a.m. to
12:00 p.m. at Oakland Cemetery, 2 Saw Mill River Road, Yonkers, New York 10701.
Counsel has communicated with the Government, who defers to the facility and the
Marshals. Accordingly, it is respectfully requested that the Court permit Mr. Perdomo to
virtually attend his grandmother’s wake and burial on Wednesday, August 25, 2021 and
Thursday, August 26, 2021.

       The Court’s time and attention to this matter are greatly appreciated.


                                                                         Very truly yours,

                                                                                       /s/

                                                                        Calvin H. Scholar
CHS/jb

cc:    All counsel, by ECF
         Case 1:21-cr-00017-KPF Document 57 Filed 08/25/21 Page 2 of 2


Application GRANTED. It is ORDERED that on August 25, 2021, and
August 26, 2021, during the windows set forth above, the Warden or
other official in charge of the Essex County Correctional
Facility, produce prisoner Ivis Perdomo, at a suitable location
within the facility, for the purpose of facilitating his virtual
attendance at his grandmother's funeral proceedings. Mr.
Perdomo's counsel is directed to contact Ms. Deidre White, Director
of Social Services at Essex County Correctional Facility, at (973)
274-7507, to coordinate the logistics of Mr. Perdomo's attendance.

The Court extends its condolences to Mr. Perdomo and his family.

Dated:   August 25, 2021                  SO ORDERED.
         New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
